Citation Nr: 0508119	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston 
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1947.  He died in June 1997, and the appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO denied service 
connection for the cause of the veteran's death. 

In September 2003, the Board remanded the appellant's claim 
to the Winston Salem, North Carolina RO for additional 
development.  


FINDINGS OF FACT

1.  The veteran died in June 1997.

2.  The immediate cause of the veteran's death was 
cardiorespiratory arrest; ventricular tachycardia and end 
stage cardiomyopathy were underlying causes leading to the 
cause of death; severe disabling atherosclerotic 
cardiovascular disease was a significant condition 
contributing to death but not resulting in the underlying 
cause.  

3.  At the time of the veteran death, service connection was 
in effect for subtotal gastric resection, residuals of 
duodenal ulcer, evaluated as 40 percent disabling, residuals 
of fractures of the left tibia and fibula with ankle and knee 
disability, evaluated as 30 percent disabling, and residuals 
of fractures of the right tibia and fibula with knee 
disability, evaluated as 20 percent disabling. 

4.  The disease processes leading to the veteran's death did 
not begin in service and did not otherwise develop as a 
result of his military service. 

5.  Any service-connected disability, including service-
connected right and left leg disabilities, did not contribute 
substantially or materially to the cause of death; no causal 
relationship between any service-connected disability and the 
veteran's death has been shown. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004). When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, such as 
cardiovascular disability, subsequent manifestations of the 
same chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2004).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability may be entitled to receive DIC 
benefits.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  More specifically, in order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was either the principal or contributory cause 
of death.  Id.  To constitute the principal cause of death, 
the service-connected disability must be one of the immediate 
or underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2004). To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c) (2004).  In effect, 
the service-connected disability, to be a contributory cause 
of death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

The appellant contends that the veteran's service-connected 
right and left tibia and fibula disabilities caused poor 
circulation in his legs which in turn led to the development 
of congestive heart failure and, ultimately, his demise.  

In this case, according to the veteran's death certificate, 
he died in June 1997 as a result of cardiorespiratory arrest.  
Ventricular tachycardia and end stage cardiomyopathy were 
identified as underlying causes leading to the immediate 
cause of the veteran's death.  Severe disabling 
atherosclerotic cardiovascular disease was considered to be a 
significant condition contributing to the veteran's death but 
not resulting in an underlying cause of death.  An autopsy 
was not performed.  At the time of the veteran's death, 
service connection had been granted for the following 
disabilities:  subtotal gastric resection, residuals of 
duodenal ulcer (40 percent), residuals of a fracture of the 
left tibia and fibula with ankle and knee disability  (30 
percent), and residuals of a fracture of the right tibia and 
fibula with knee disability (20 percent).  

Service medical records, to include a March 1946 separation 
examination report, are devoid of any clinical findings or 
subjective complaints referable to a cardiovascular 
disability.  Pertinent post-service private and VA treatment 
and examination reports, dated from April 1978 to June 2003, 
reflect that the first clinical evidence of any 
cardiovascular disability was in the late 1970's.  In this 
regard, an April 1978 private electrocardiogram report 
suggested some left auricular enlargement and abnormal 
tachycardia.  Subsequent medical records document the 
treatment of cardiovascular disease up until the veteran's 
death.  Of specific note is a May 1992 private treatment 
report reflecting that the veteran had evidence of 
cardiomyopathy, probably from alcohol.  A history of smoking 
two to three packs of cigarettes a day was also noted.  

In April 2001, the Board remanded the appellant's claim to 
the RO for the purpose of obtaining an opinion as to whether 
any service-connected disability was a principal or 
contributory cause of the veteran's death.  

Pursuant to the Board's April 2001 remand, a VA opinion was 
obtained in May 2002.  After a review of the claims files had 
been conducted, the VA examiner opined that there was no 
connection between the causes of the veteran's death and his 
service-connected injuries to the lower extremities and 
duodenal ulcer disease.  

In February 2003, the Board took additional development on 
the issue on appeal and requested that the May 2002 VA 
examiner augment his opinion to include addressing whether 
any terminal process, including heart disease, was directly 
attributable to the veteran's period of military service.  He 
was also requested to discuss the medical probabilities that 
any service-connected disability, in particular the fractures 
of the left and right tibia, led to or made worse vascular 
problems, which in turn contributed to the veteran's demise.  

In response to the Board's February 2003 development request, 
an addendum was obtained in June 2003.  In his addendum, the 
VA examiner opined that the veteran's terminal process was 
not directly attributed to his military service.  The 
examiner concluded that the fractures of the left and right 
tibia did not lead to or cause any major vascular problems, 
which in turn had contributed to the veteran's demise.  The 
examiner buttressed his conclusion by indicating that there 
was no evidence of any vascular disease on examinations 
reported in the claims files.  

Based on a review of the evidence, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  The record has disclosed no contemporaneous 
or persuasive medical evidence of the presence of a 
cardiovascular disease either during service or within the 
presumptive period. 

As noted above, the appellant has argued that the veteran's 
service-connected right and left leg disabilities caused poor 
circulation which led to heart failure and, ultimately, the 
veteran's demise.  However, a VA examiner concluded in 
opinions, dated in May 2002 and June 2003, that there was no 
connection between the cause of death and the service-
connected injuries to the lower extremities.  In addition, 
the VA examiner concluded that the veteran's terminal process 
was not directly attributed to his military service, and that 
the service-connected lower extremity disabilities did not 
lead to or cause any major vascular problems, which might 
have contributed to the veteran's ultimate demise.  In 
support of his opinion, the examiner indicated that there was 
no evidence of any vascular disease on examinations contained 
in the claims files. 

In summary, the record does not support a conclusion that the 
veteran died from any service-connected disability or that 
his death was otherwise related to service.  The medical 
opinion evidence is uncontradicted in this case, and it shows 
that no relationship exists.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is inapplicable, and the claim for service connection for the 
cause of the veteran's death must be denied.  

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  A discussion 
of the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the appellant by letter, dated in February 2004.  
This letter apprised her of the provisions under the VCAA and 
the implementing regulations, of the evidence needed to 
substantiate the claim on appeal, and the obligations of VA 
and the appellant with respect to producing that evidence.  
The letter advised the appellant that VA must make reasonable 
efforts to assist her in getting evidence, including such 
things as records from any VA or private facility.  In 
addition, in a November 1997 rating decision and December 
1997 statement of the case, the RO informed the appellant 
that to substantiate her claim for service connection for the 
cause of the veteran's death the evidence must demonstrate 
that a condition that contributed to the veteran's death was 
caused by injury or disease that began during service.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, in April 
2001, the Board remanded the appellant's claim for the 
purpose of obtaining a VA opinion.  That opinion was provided 
in May 2002.  In February 2003, the Board undertook 
additional development concerning the appellant's claim and 
requested that the May 2002 VA examiner provide an addendum 
to his examination report.  The addendum was provided in June 
2003.  Finally, VA and private treatment records of the 
veteran during his lifetime have been obtained and associated 
with the claims files.  As a result, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  
Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the appellant.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


